UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-7814


GRADY EDWARD LLOYD,

                  Plaintiff - Appellant,

             v.

WILLIE   L.   EAGLETON,  Warden   of   Evans  Correctional
Institution; B. MILLER, Mrs., Correctional Officer; A.
SELLERS, Mrs., Disciplinary Hearing Officer; MRS. BELCHER,
Commissary Operator,

                  Defendants- Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Beaufort.   David C. Norton, District Judge.
(9:07-cv-01416-DCN)


Submitted:    January 15, 2009               Decided:   January 23, 2009


Before MOTZ and      SHEDD,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Grady Edward Lloyd, Appellant Pro Se.    William Henry Davidson,
II, Matthew Blaine Rosbrugh, DAVIDSON & LINDEMANN, PA, Columbia,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Grady Edward Lloyd appeals the district court’s order

accepting the recommendation of the magistrate judge and denying

relief   on    his    42   U.S.C.   § 1983   (2000)    complaint.       We    have

reviewed the record and find no reversible error.                Accordingly,

we   affirm     for   the     reasons   stated   by    the   district      court.

Lloyd v. Eagleton, No. 9:07-cv-01416-DCN (D.S.C. Aug. 25, 2008).

We   dispense    with      oral   argument   because   the   facts   and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                        AFFIRMED




                                        2